Circuit Court for Anne Arundel County
Case No. C-02-CV-18-001013
Argued: May 2, 2018
                                         IN THE COURT OF APPEALS
                                              OF MARYLAND

                                                        No. 85

                                             September Term, 2017



                                              LINDA H. LAMONE


                                                         v.


                                              NANCY LEWIN, et al.




                                        Barbera, C.J.
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts
                                        Hotten
                                        Getty,

                                                              JJ.



                                               Per Curiam Order
                                         Watts and Hotten, JJ., dissent.


                                        Filed: May 2, 2018
LINDA H. LAMONE                                *                      IN THE

                                               *                      COURT OF APPEALS

                                               *                      OF MARYLAND

                                               *                      No. 85

NANCY LEWIN, et al.                            *                      September Term, 2017


                                   PER CURIAM ORDER

        For reasons to be stated later in an opinion to be filed, it is this 2nd day of May, 2018,

        ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that

the immediate stay pending further review granted by this Court on April 27, 2018 be, and it is

hereby lifted, and it is further

        ORDERED, that the preliminary injunction order entered by the Circuit Court for Anne

Arundel County be, and it is hereby, vacated and the case is remanded to that Court with direction

that the Court dismiss the complaint. Costs to be paid by the appellees. Mandate to issue

forthwith.




                                                       /s/ Mary Ellen Barbera
                                                               Chief Judge



* Judges Watts and Hotten dissent.